 In the Matter Of CARDINAL PRODUCTS, INC., EMPLOYERandINTERNA-TIONAL LADIES GARMENT WORKERS UNION, AFL, PETITIONERCase No. 8-RC-211.-Decided November 2, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewPhiladelphia, Ohio, on September 7, 1948, before Howard Heilman,,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations whichclaim to represent certain employees of the Employer.3.The question concerning representation :In January 1947, the Employer and the Intervenor signed a contractcovering the employees herein concerned.This contract, by supple-mental agreement dated July 30, 1947, was to terminate, by its ownterms, on August 1, 1948.On May 25, 1948, the Intervenor notifiedthe Employer that it wished to begin negotiations for a new contract.After making a claim of representation to the Employer, the Peti-tioner filed this petition on July 13, 1948.The Employer and theIntervenor executed a new contract on July 20, 1948, which extendedthe termination date of the existing agreement to August 1, 1949.TheIntervenor maintains there is, therefore, a contractual bar to theseIThe United Construction Workers, affiliated with the UnitedMineWorkers of America,hereinafter called Intervenor,was allowed to intervene at the hearing by the hearingofficer on the ground of a contract bet«een the Intervenor and the Employer.nHouston, Reynolds, and Murdock80 N L R B., No. 23.113 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceedings.On the contrary, we find that the filing of the petitionbefore either the termination date of the original contract on August1, 1948, or the signing of the second extension agreement on July 20,1948, prevents the operation of any contract bar.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Acts.4.The appropriate unit :The Petitioner requests a unit composed of all production employees,excluding office and clerical employees, salesmen, janitors, maintenanceemployees, professional employees, guards, and supervisors.TheEmployer and the Intervenor would include the janitor-watchmanand the maintenance employees in the unit.The Employer's plant is divided into three departments : the metalworking department, the sewing department, and the stencil depart-ment.There is little interchange of the employees in these divisions.There are two maintenance employees, one of whom is a sewing ma-chine mechanic and the other a general maintenance man. They havebeen included in the unit as it existed during the bargaining relation-ships established by the Employer and the Intervenor. They are paidby the hour as are the other employees although their pay is at ahigher rate.They do not have a departmental supervisor but aredirectly under the plant supervisor and they do only maintenancework.There is nothing in the record to indicate any substantial dif-ference in their interests or working conditions as opposed to thoseof the production employees, and the Petitioner offered no reasons fortheir exclusion.Therefore, in accordance with our usual policy andin recognition of the normal community of interest between produc-tion and maintenance workers, we shall include the maintenance em-ployees in the unit.3The Petitioner also seeks to exclude the janitor-watchman fromthe barganing unit.This employee works a night shift and his dutiesconsist of general cleaning, watching the heating plant during thewinter months and seeing that the plant is properly locked up.Noreason was advanced by the Petitioner in support of its requested exclu-sion of the janitor and there is nothing in the record to indicate thathis duties are those of a guard under the amended Act.Moreover, itis clear that this employee is primarily a janitor and that the greatmajority of his time is spent in janitorial duties.We find the janitor-2 SeeRobertshaw-Fulton Controls Company (American Thermometer Company), 77N. L. R B 316;Don Juan, Inc., 71N. L. R. B 7343 SeeMatter of Steelweld EquipmentCompany, Inc,76 N. L.It.B. 831 ;American Twineand FabricCorp ,70 N. L.It.B. 283. CARDINALPRODUCTS,INC.115watchman is not a guard within the meaning of the amended Act andwe shall include him in the bargaining unit .4DIRECTION OF ELECTION 5As part of the investigationto ascertainrepresentatives for thepurposes of collective bargaining with Cardinal Products, Inc., NewPhiladelphia, Ohio, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of theRegionalDirector for the Eighth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, as amended, among the employees in the unit found appro-priate in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented by the International Ladies Garment Workers Union, AFL,for the purposes of collective bargaining.4SeeMatter of General Electric Company,Kentucky Glass Works,76 N. L. R. B 995;Matter of Steelweld Equipment Company, Inc., 76 N. LR.B. 831."Having failed to achieve compliance or to initiate steps for compliance with the filingrequirements of Section 9 (f), (g), and(h) of the amended Act, the Intervenor will notbe accorded a place on the ballot.SeeMatter of Stewartstown Furniture Company, 75N. L. R B 344.817319-49-vol. 80--9